Citation Nr: 1213533	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-28 994	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1.   Entitlement to restoration of a 30 percent rating for pseudofolliculitis barbae.

2.  Entitlement to an increased disability rating for pseudofolliculitis barbae.

3.  Entitlement to an increased rating for hidradenitis suppurativa, currently evaluated as 30 percent disabling.

4.  Entitlement to an increased rating for left arm and hand tendonitis, currently evaluated as 10 percent disabling.

5.  Entitlement to an effective date earlier than March 7, 2005, for the award of a 30 percent rating for hidradenitis suppurativa.

6.  Entitlement to an effective date earlier than August 21, 2006, for the award of a 30 percent evaluation for pseudofolliculitis barbae.

7.  Entitlement to service connection for low back disability.

8.  Whether a timely appeal was filed with respect to the matter of entitlement to an initial compensable rating for left arm and hand tendonitis.

9.  Whether a timely appeal was filed with respect to the matter of entitlement to service connection for hidradenitis suppurativa (also characterized as warts or boils).

10.  Whether a timely appeal was filed with respect to the matter of entitlement to a compensable evaluation under the provisions of 38 C.F.R. § 3.324.


REPRESENTATION

Appellant represented by:	Delaware Commission of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran had active service from October 1995 to September 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various determinations and rating actions of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (RO) in Philadelphia, Pennsylvania, and the Regional Office in Wilmington, Delaware.  The Veteran testified at a Board hearing held at the latter RO in April 2011.

The Board notes that although the RO did not specifically develop the issue of entitlement to restoration of a 30 percent evaluation for pseudofolliculitis barbae, this issue is implicit in the claim for an increased rating for the same disorder that the RO did develop for appellate review.  This is particularly true given that the RO has mischaracterized its actions on the increased rating matter in such a manner as to be misleading to the Veteran.  The restoration issue is before the Board for appellate review.

In addition, although the RO did not formally style the issues in the statement of the case or supplemental statements of the case as including the earlier effective date issue for the pseudofolliculitis, those procedural documents nevertheless did contain a discussion of that issue.  The Board finds that it is properly on appeal.  It is evident from the record that the RO was in error in the manner in which it went about assigning separate evaluations for the pseudofolliculitis barbae and hidradenitis suppurativa of the torso and groin.  As a result, the Board has characterized the effective date issue as involving entitlement to an effective date earlier than August 21, 2006 (rather than March 7, 2005) for the pseudofolliculitis barbae.   

As for the matter of the effective date for the award of service connection and assignment of a 30 percent evaluation for hidradenitis suppurativa, when the RO issued the September 2008 statement of the case, the Veteran was in receipt of a combined 30 percent rating for both skin disorders.  At this juncture, the Board finds that the Veteran's disagreement as to the effective date of his 30 percent rating extended to both disorders.  Consequently, the effective date matter for the hidradenitis suppurativa is also on appeal.
 
The record shows that the Veteran, in April 2005, disagreed with an RO determination concerning the timeliness of his appeal with respect to the matter of service connection for headaches.  In November 2005, he disagreed with an October 2005 rating decision that denied an increased rating for hearing loss and service connection for tinnitus, pes planus, chronic fatigue syndrome with joint pain, headaches, stomach disability (also characterized as multiple chemical sensitivity), and residuals of anthrax vaccines.   Although the Veteran was not issued a statement of the case in response to his notices of disagreement, in April 2007 his representative informed the RO that the Veteran was not pursuing appellate review of the RO's actions as to those matters.  The Board construes the April 2007 statement to constitute a withdrawal by the Veteran of his disagreement with the referenced issues. 

During his April 2011 hearing, the Veteran raised the issue of whether clear and unmistakable error existed in an April 2002 rating action which denied service connection for a disability manifested by boils and scarring, and which assigned a noncompensable evaluation for pseudofolliculitis barbae.  These matters are referred to the RO for appropriate action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to restoration of a 30 percent evaluation for pseudofolliculitis barbae is addressed in the instant decision.  The remaining issues listed on the title page of this action are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for pseudofolliculitis barbae was granted in an April 2002 rating decision, with an assigned noncompensable evaluation.

2.  The evaluation assigned the pseudofolliculitis barbae was increased to 30 percent in March 2007, effective in August 2006.

3.  In September 2008, service connection was granted for hidradenitis suppurativa; the Veteran was assigned a combined 30 percent evaluation for pseudofolliculitis barbae with hidradenitis suppurativa.

4.  In December 2009, the RO separately evaluated the Veteran's pseudofolliculitis barbae and hidradenitis suppurativa, respectively assigning 10 percent and 30 percent evaluations.

5.  Evidence establishing improvement in the veteran's pseudofolliculitis barbae was not of record at the time of the December 2009 rating decision effectively reducing from 30 percent to 10 percent the evaluation assigned the disability. 


CONCLUSION OF LAW


The criteria for reduction of the veteran's 30 percent rating for pseudofolliculitis barbae were not met at the time of the decision reducing that rating.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 3.344, 4.118, Diagnostic Code 7806 (2011). 
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under 38 U.S.C.A. §§ 5103 and 5103A (West 2002 & Supp. 2011), VA has certain duties to notify and assist a veteran in his appeal; however, and even assuming VA's duties to notify and assist extend to rating reduction matters, given the favorable action taken hereinbelow, further discussion explaining how VA complied with those laws is unnecessary. 




Restoration of a 30 percent rating

Factual Background

Service connection for pseudofolliculitis barbae was granted in an April 2002 rating decision, with an assigned noncompensable evaluation effective September 25, 2000.

In connection with an increased rating claim, the Veteran was examined by VA in March 2007.  At that time, physical examination disclosed the presence of discoloration from below the Veteran's eyes down to two-thirds of his neck.  There were some dark bumpy areas at the lateral jaw bones.  The contour of his skin was dark and irregular, with areas of indentation with small holes.  The examiner determined that 75 percent of the Veteran's face was affected, and that 85 percent of the neck was affected by the pseudofolliculitis. 

Based on the above examination, the RO in March 2007 increased the evaluation assigned the pseudofolliculitis barbae to 30 percent, effective August 21, 2006.  The evaluation was assigned under Diagnostic Code 7806.

When examined in May 2008, the Veteran evidenced scarring around his neck.  His skin contour was irregular, with multiple lumps and areas of indentation.  The examiner determined that 75 percent of the face, and 85 percent of the neck, was affected.

In September 2008, the RO effectively granted service connection for hidradenitis suppurativa of the torso and groin by including it in the consideration of the 30 percent rating assigned for the Veteran's pseudofolliculitis barbae.  The RO evaluated the combined disorder under Diagnostic Codes 7800 and 7820.

The Veteran attended a VA examination in December 2009.  Physical examination disclosed the presence of superficial multiple bumps over the shave area primarily in the lower anterior neck.  The examiner determined that 75 percent of the face and 85 percent of the neck was affected.  The skin contour was irregular.  Findings were also made as to the hidradenitis suppurativa.

Based on the above examination, the RO, in a December 2009 rating decision and without advance notice to the veteran, purported to "grant service connection" for pseudofolliculitis barbae, and assign a 10 percent evaluation therefor.  The RO recognized the effective date of service connection as March 7, 2005.  The RO "continued" a separate 30 percent evaluation for the hidradenitis suppurativa, assigning that disorder the September 25, 2000 effective date formerly awarded to the pseudofolliculitis barbae.


Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4 (2011).  The Board attempts to determine the extent to which the veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2011). 

The Veteran was assigned a 30 percent evaluation for his pseudofolliculitis barbae under 38 C.F.R. § 4.118, Diagnostic Code 7806.  From September 2008 through December 2009, when the hidradenitis was included in the 30 percent rating, the pseudofolliculitis barbae was evaluated under 38 C.F.R. § 4.118, Diagnostic Codes 7800 and 7820.  Pursuant to Diagnostic Code 7806, a 10 percent evaluation is warranted where at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation requires 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

Under Diagnostic Code 7820, infections of the skin not listed elsewhere in the Rating Shedule are evaluated under Diagnostic Code 7800, Diagnostic Codes 7801 through 7805 (scars), or Diagnostic Code 7806, depending on the predominant disability.

Under Diagnostic Code 7800, scars of the face or neck with one "characteristic of disfigurement" warrants a 10 percent evaluation.  A 30 percent evaluation is warranted for two or three "characteristics of disfigurement"; or with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips).  "Characteristics of disfigurement" include scar 5 or more inches in length; scar at least one-quarter inch wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square inches; skin hypo-or hyper-pigmented in an area exceeding six square inches; underlying soft tissue missing in an area exceeding six square inches; and skin indurated and inflexible in an area exceeding six square inches.  38 C.F.R. § 4.118, Diagnostic Code 7800 and Note (1) (2011).  

The Board notes that the criteria for evaluating scars under Diagnostic Codes 7801 through 7805 were amended September 23, 2008.  See 73 Fed. Reg. 54,708 (2008).  Under either the former or the current rating criteria, Diagnostic Codes 7801 through 7805 assign various ratings for scars based on the area involved, the superficial or deep nature of the scarring, the presence of pain or instability in the scar, and the functional impairment occasioned by the scarring.  38 C.F.R. § 4.118, Diagnostic Codes 7801 through 7805. 

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). 

The Board first points out that the RO has mischaracterized its actions in "granting service connection" for pseudofolliculitis barbae in the December 2009 rating action.  Service connection for the disorder had in fact already been granted in April 2002.  The effective date of the grant was September 25, 2000.  Moreover, the disorder had been assigned a 30 percent evaluation not only prior to the December 2009 rating action, but even prior to the RO's surreptitious award of service connection for hidradenitis suppurativa in September 2008.  The award of a separate 10 percent rating for pseudofolliculitis barbae, where the disorder had previously been awarded a 30 percent evaluation prior to the combined rating with hidradenitis suppurativa, clearly effectuated a reduction in the 30 percent evaluation assigned the disorder. See generally, Murray v. Shinseki, 24 Vet. App. 420 (2011).  Consequently, the Board will address whether the reduction in the assigned evaluation was warranted.

The Board first notes that the provisions of 38 C.F.R. § 3.105(e) (2011) are not for application in the instant case, since the reduction in the evaluation assigned the veteran's pseudofolliculitis did not result in a reduction of compensation payments being made.  Immediately prior to the reduction he was receiving a combined 40 percent evaluation for all of his service-connected disorders.  With the reduction, he continued to receive a 40 percent combined evaluation.
 
Turning to whether the evidential requirements for reducing the rating had been met at the time of the December 2009 rating action, the Board finds that the provisions of 38 C.F.R. § 3.344(a), regarding stabilization of disability ratings, are not for application, since the Veteran's 30 percent evaluation had not been in effect for a period of five years or more.  Although the RO incorrectly determined March 7, 2005, as the effective date of the reduction (in contravention of 38 C.F.R. § 3.105), as the effective date of the award of the 30 percent evaluation was August 2006, the 30 percent evaluation necessarily was in effect for less than 5 years.  Where a disability has not become stabilized and is likely to improve, reexaminations disclosing improvement, physical or mental, in this disability will warrant a reduction in rating.  38 C.F.R. § 3.344(c) (2011).  

The record reflects that the Veteran was assigned a 30 percent evaluation for pseudofolliculitis barbae in light of evidence demonstrating that the disorder involved 75 percent of his face and 85 percent of his neck.  In other words, a significant portion of the exposed areas.  The evidence additionally showed the presence of scarring.  The VA examination on which the RO based the reduction showed virtually the same findings.  The percentage of the face and neck involved remained precisely the same.  Facial disfigurement remained.  The evidence on which the RO based the reduction clearly did not show even the slightest improvement in the pseudofolliculitis barbae.  The Board once again points out that the pseudofolliculitis barbae was originally assigned the 30 percent evaluation prior to recognition of hidradenitis suppurativa as service-connected.

The Board therefore finds that the evidence of record at the time of the December 2009 rating decision did not establish improvement of the veteran's disability. Accordingly, the Board concludes that restoration of the 30 percent evaluation for pseudofolliculitis barbae is warranted. 

The Board lastly notes that the RO, in purporting to grant service connection for pseudofolliculitis barbae, ceased to recognize September 25, 2002 as the effective date of the grant of service connection, and instead recognized March 7, 2005, as the proper effective date.  As should be evident from the above discussion, this was improper.  Regardless of what effective date is ultimately awarded for the hidradenitis suppurativa, and in the absence of a determination by the RO that the April 2002 rating action contained clear and unmistakable error in granting service connection for pseudofolliculitis barbae, the effective date of service connection for the pseudofolliculitis barbae remains September 25, 2000.  The Board trusts that the RO will correct this administrative oversight.





ORDER

The 30 percent evaluation for pseudofolliculitis barbae is restored, effective the date of the reduction.


REMAND

The record reflects that service connection was granted for tendonitis of the left hand and arm in an April 2002 rating action; the disorder was assigned an initial noncompensable evaluation.  The same rating action denied service connection for warts/recurrent boils with scarring (which the record now shows was actually the hidradenitis suppurativa for which the Veteran eventually was awarded service connection), and denied entitlement to a compensable rating under the provisions of 38 C.F.R. § 3.324.  The Veteran disagreed with the initial assigned rating for the tendonitis of the left hand and arm, as well as with the denial of the two other issues noted above, and was issued a statement of the case in July 2004.  Although he requested a Decision Review Officer hearing later in July 2004, the RO took no action on the request, and in November 2004 informed the Veteran that his appeal as to the three above issues was untimely.  In an April 2005 statement, the Veteran disagreed with the November 2004 RO determination. To date, the RO has not issued the Veteran a statement of the case addressing the issue of the timeliness of the Veteran's appeal of the above issues.

The Board notes in passing that although service connection for hidradenitis suppurativa was apparently granted in September 2008, a statement of the case is still required as to the RO's November 2004 action, given that the Veteran is seeking an earlier effective date for the grant of service connection.   A statement of the case also is still required as to entitlement to a compensable rating under 38 C.F.R. § 3.324, despite the subsequent assignment of compensable ratings for several disorders, given that none of the compensable evaluations assigned the service-connected disorders are effective prior to March 7, 2005.  

In a June 2006 rating decision, the RO denied service connection for low back disability.  The Veteran disagreed with that determination in an August 2006 statement.  To date, the Veteran has not been issued a statement of the case addressing this issue.

Although the Board does not have jurisdiction to address the merits of the above timeliness issues, or the claim of service connection for low back disability, they must be remanded for further development by the RO.  See Manlincon v. West, 12 Vet. App. 238 (1999). 

Turning to the matter of increased ratings for pseudofolliculitis barbae and hidradenitis suppurativa, the record reflects that additional and pertinent VA treatment records were added to the record in May 2010, following the last supplemental statement of the case in December 2009 and prior to certification of the case to the Board.  The treatment records contain findings directly relevant to the pseudofolliculitis and hidradenitis issues, including findings not duplicated in earlier treatment records.  Accordingly, those matters must be remanded for the issuance of a supplemental statement of the case.  38 C.F.R. § 19.31 (2011).

With respect to the matters of entitlement to earlier effective dates for the award of a 30 percent evaluation for pseudofolliculitis barbae and service connection and award of a 30 percent evaluation for hidradenitis suppurativa, the Board points out that although the RO did mention the issues in passing in the September 2008 statement of the case and supplemental statements of the case, the RO did not properly advise the Veteran of the law and regulations pertaining to those issues, as required by 38 C.F.R. § 19.29 (2011).  The matter must be remanded for the RO to afford the Veteran the due process to which he is entitled.

The Board also points out that the matter of entitlement to an earlier effective date for the award of a separate rating for hidradenitis suppurativa is inextricably intertwined with the disposition of the claim concerning the timeliness of the Veteran's appeal for warts/recurring boils with scarring. 

Turning lastly to the matter of entitlement to an increased disability rating for left arm and hand tendonitis, the record reflects that the Veteran was last examined for the disorder in March 2005.  At his April 2011 hearing, the Veteran testified as to the significant difficulties his disorder was causing him and his employment.  Comparing his testimony and recent treatment records to his complaints and the clinical findings in March 2005, the Board finds that the record demonstrates the disorder has worsened in severity since the last examination.  In addition, the record shows that he has developed disorders of the left upper extremity for which he is not service-connected, but which appear to overlap in symptoms.  VA has not yet sought to determine whether the manifestations related to the service-connected disorder can be distinguished from those related to the nonservice-connected disorders.  Accordingly, another VA examination is warranted.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should issue a statement of the case to the Veteran addressing the issues of whether a timely appeal was filed with respect to the matter of entitlement to an initial compensable rating for left arm and hand tendonitis; whether a timely appeal was filed with respect to the matter of entitlement to service connection for hidradenitis suppurativa (also characterized as warts/recurring boils with scars); whether a timely appeal was filed with respect to the matter of entitlement to a compensable evaluation under the provisions of 38 C.F.R. § 3.324; and entitlement to service connection for low back disability.  The veteran must be notified of the need to file a timely substantive appeal with respect to the November 2004 determination and June 2006 rating decision in order to preserve his right to have his appeal reviewed by the Board.  If the Veteran submits a timely substantive appeal, the RO should (for the appealed issue) undertake any other indicated development.  If, and only if, a timely substantive appeal is submitted, the issue(s) should be certified for appellate review.

2.  The Veteran must be afforded an appropriate VA examination to ascertain the nature and severity of his pseudofolliculitis barbae; and the nature and severity of his hidradenitis suppurativa.  The examiner must be provided with, and review, the entire claims file and all Virtual VA records in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All necessary special studies or tests must be accomplished.  The examination must include unretouched color photographs.  The examiner must include appropriate and separate clinical findings concerning the percentage of exposed area and percentage of entire body affected by the pseudofolliculitis and hydradenitis suppurativa, as well as appropriate findings concerning any scarring associated with either disorder.  The rationale for each opinion expressed must also be provided.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

3.  The RO must also afford the Veteran a VA examination to assess the severity of his service connected tendonitis of the left hand/arm.  The examiner must be provided with, and review, the entire claims file and all Virtual VA records in conjunction with the examination, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies, to include range of motion testing of the left hand and arm, expressed in degrees by use of a goniometer, with standard ranges provided for comparison purposes, must be accomplished, and all clinical findings must be reported in detail.  If painful motion is observed, the examiner must state the point in degrees at which motion is limited by pain.  The same range of motion studies must then be repeated after at least 5 repetitions.  The examiner must also state whether there is any functional loss due to pain, weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement of the left arm or hand, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected left arm/hand disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected left arm/hand disability, and the presence or absence of any other objective manifestation that would demonstrate disuse or functional impairment due to pain attributable to the service-connected left arm/hand disability.  

To the extent possible, the examiner should distinguish the manifestations of the service-connected left arm and hand tendonitis from those of any other disorder, including carpal tunnel syndrome.  The rationale for each opinion expressed must also be provided.  If any requested opinion cannot be made without resort to speculation, the examiner must state this and specifically explain why an opinion cannot be provided without resort to speculation.  The report prepared must be typed.

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the aforementioned examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  After the development requested has been completed, the RO must review the examination reports to ensure that they are in complete compliance with the directives of this Remand.  If the reports are deficient in any manner, the RO must implement corrective procedures at once. 

6.  After completing the above directives, and any other development that may be indicated, the RO must readjudicate the increased rating and earlier effective date claims remaining on appeal.  If any claim on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  The supplemental statement of the case must include consideration of all evidence received since the December 2009 supplemental statement of the case, and must include citation to the law and regulations governing the assignment of effective dates for the award of service connection/higher evaluations for service-connected disorders.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


